Title: From Thomas Jefferson to James Dinsmore, 25 October 1807
From: Jefferson, Thomas
To: Dinsmore, James


                        
                            Sir
                            
                            Washington Oct. 25.
                        
                        Your’s of the 16th. was recieved by last post. I should certainly prefer Walnut for the Bedford sashes,
                            because well rubbed on the inside & unpainted it has a richer look than a painted sash, and I believe no wood is more
                            durable but if you cannot get it good, then certainly good pine will be preferable to bad walnut. it must therefore
                            depend on your being able to get good walnut & without delaying the work. The sashes for the lower rooms may be of pine.
                            I salute you with esteem.
                        
                            Th: Jefferson
                            
                        
                    